Citation Nr: 1326832	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






REMAND

The Veteran had active duty service from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent initial rating.  

It appears that there are pertinent VA treatment records that have not been associated with the claims file.  The Veteran reports having VA Outpatient Substance Abuse Clinic (OSAC) treatment.  See November 2009 Notice of Disagreement.  Indeed, an April 2009 VA treatment note confirms that the Veteran had an OSAC placement.  None of the OSAC treatment records has been associated with the claims folder.  These OSAC records need to be obtained, as instructed below, before the Board may consider the appeal on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).  

The Veteran avers that his PTSD symptomatology has materially increased since his last VA examination in May 2009.  See August 2011 substantive appeal.  He should be afforded a PTSD examination to assess his current symptomatology.  Snuffer v. Gober, 10 Vet. App. 400, 403 -04 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of Outpatient Substance Abuse Clinic (OSAC) treatment through the Miami VA Medical Center beginning in 2009.   Also obtain updated VA treatment records beginning in July 2011.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal. 

2.  Associate all updated VA treatment and OSAC records with the claims folder and then schedule the Veteran for a VA PTSD examination.   

The entire claims file, including a copy of this remand and access to any pertinent documents in the Virtual VA/ VBMS efolders, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score must be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded time for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

